DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6, 8-10, 13, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kakani et al US 20180014270 in view of Smith et al 20070197262.
As to claims 1, 8, 15, Kakani teaches a method, comprising: receiving, by a first network device, a first pairing request from a second network device (see fig. 3, 320, M1, paragraph 0029; The other AP (e.g. AP2 320 in FIG. 3), which is still in its normal channel, receives this message and records the time at which the message was received at its antenna port. AP 320 then replies with an ACK and records when the ACK leaves its antenna port. Next AP 320 follows up with an FTM message containing the time stamps of when it received the location measurement message from AP 310 and when it transmitted the ACK); in response to receiving the first pairing request, sending, by the first network device, a first acknowledgment and a second paring request to the second network device (see fig. 3, 320; ACK, paragraphs 0030-0032; The APs 310 and 320 may repeat the whole procedure from the start of initial message exchange in an approximate period but in a non-asynchronous fashion, possibly somewhat randomized to avoid lengthy collision conditions. It is contemplated that the special location measurement message may be preceded by a Request and ACK message (as shown in FIG. 2) to determine if the other AP (e.g. AP2 320 in FIG. 3, if the Request is sent by AP1 310, or AP1 310, if the Request is sent by AP2 320) is ready for the Location Message Exchange sequence); receiving, by the first network device, a second acknowledgement from the second network device (see fig. 3, 310; ACK, paragraphs 0030-0032; The APs 310 and 320 may repeat the whole procedure from the start of initial message exchange in an approximate period but in a non-asynchronous fashion, possibly somewhat randomized to avoid lengthy collision conditions. It is contemplated that the special location measurement message may be preceded by a Request and ACK message (as shown in FIG. 2) to determine if the other AP (e.g. AP2 320 in FIG. 3, if the Request is sent by AP1 310, or AP1 310, if the Request is sent by AP2 320) is ready for the Location Message Exchange sequence); and in response to receiving the second acknowledgement, transmitting, by the first network device, a report indicating pairing of the first and second network devices to a network management system configured to establish a wireless communication pairing link between the first network device and the second network device (see fig. 3, 310; first network device, 320; second network device; 312; network management; paragraph 0034; the client device 312 listens to these communications and may determine the wireless channel and the time at which the client device is to tune to the channel to receive the location measurement messages and the subsequent ACKs. It also listens to the follow up message from AP2 320 to get the time the location message was received by the AP2 320 on the channel on which it is camped, and the time that AP2 320 transmitted the ACK. With this timing information and the location of the APs 310 and 320 that the client 312 device extracts from the AP messages, the client device 312 may now estimate its location). Kakani fails to teach wherein the first and second network devices are plug-in devices and and network is a mesh network. Smith teaches teach wherein the first and second network devices are plug-in devices plug-in network device, coupled to the infrastructure network device via a wireless medium and network is a mesh network (see Fig. 1, 130A, B, C, D, paragraphs 0044-0047; Mesh networks consist of a plurality of nodes, each node having a unique identifier (unique to the network). The nodes are deployed and may automatically establish communication links there between, for example as described using the Ad hoc On Demand Distance Vector (AODV) routing algorithm, Zigbee, and other routing algorithms known in the art. Once the mesh network is configured (either automatically or manually), a node may send data to another non-adjacent node by first transmitting the data to an adjacent node, which transmits the data to another node, etc., until the data reaches its destination). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Smith into the system of Kakani in order to provide a network services for plugin devices. 
As to claims 2, 10, 16, the combination of Kakani and Smith teaches wherein the first mesh pairing request includes identification information of the second plug-in network device (see Smith Fig. 1, 130A, B, C, D, paragraphs 0044-0047; Mesh networks consist of a plurality of nodes, each node having a unique identifier (unique to the network). The nodes are deployed and may automatically establish communication links there between).
As to claims 3, 9, the combination of Kakani and Smith teaches wherein receiving the first mesh pairing request comprises receiving the first mesh pairing request in response to the first plug-in network device and the second plug-in network device being powered on within range of one another (see Smith paragraph 0043-0047; The nodes are deployed and may automatically establish communication links there between, for example as described using the Ad hoc On Demand Distance Vector (AODV) routing algorithm, Zigbee, and other routing algorithms known in the art. Once the mesh network is configured (either automatically or manually), a node may send data to another non-adjacent node by first transmitting the data to an adjacent node, which transmits the data to another node, etc., until the data reaches its destination).
As to claims 4, 17, the combination of Kakani and Smith teaches wherein the report includes identification information of the first and second plug-in network devices (see Kakani paragraph 0089; Additionally, the client device may also provide the Location information or the identification of the devices (Ex: MAC address) of the network device that made the timing measurements to allow for the location computation device to have a reference of the device. For example, if t1 t4 are sent, then the location or identification of AP1 is sent, along with T.sub.CD1 and T.sub.CD2 and the identification of client device).
As to claims 6, 13, 19, the combination of Kakani and Smith teaches wherein the second mesh pairing request comprises identification information of the first plug-in network device (see Kakani paragraph 0089; Additionally, the client device may also provide the Location information or the identification of the devices (Ex: MAC address) of the network device that made the timing measurements to allow for the location computation device to have a reference of the device. For example, if t1 t4 are sent, then the location or identification of AP1 is sent, along with T.sub.CD1 and T.sub.CD2 and the identification of client device; Smith Fig. 1, 130A, B, C, D, paragraphs 0044-0047; Mesh networks consist of a plurality of nodes, each node having a unique identifier (unique to the network). The nodes are deployed and may automatically establish communication links there between.
2.	Claims 5, 7, 11, 12, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakani et al US 20180014270 in view of Smith et al 20070197262 in further view of Kelly US 20190124752.
As to claims 5, 12, 18, the combination of Kakani and Smith teaches wherein sending the first acknowledgment and second mesh pairing request comprises sending the first acknowledgment and second mesh pairing request. The combination of Kakani and Smith fails to teach a front-facing antenna of the first plug-in network device. Kelly teaches Kelly teaches wherein the antenna array are up-facing and front-facing (see Fig.9, antennas 924, paragraph 0150); an antenna signal shield disposed between the up-facing antenna array and the front-facing antenna array (see paragraph 0146; In embodiments, the transmission line 828 is a coaxial cable, providing an electrically shielded radio frequency transmission line between the wireless antenna 824 and the wireless transceiver. When network device 800 is mounted in an electrical box placed in a wall, the wireless antenna 824 can be positioned at least partially in front of a plane defined by the room-facing surface of the wall. This configuration can provide the network device 800 with the capability of reducing or minimizing interference for wireless transmissions between the wireless antenna 824 to a wireless access point, gateway or other wireless device due to the wall, electrical box or associated building materials). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Kelly into the system of Kakani and Smith in order to reduce the interference for wireless transmissions between the antenna and the accessing point.
As to claim 7, 14, 20, the combination of Kakani, Smith and Kelly teaches wherein transmitting the report comprises transmitting the report through an up-facing antenna of the first plug-in network device (see Kelly Fig.9, antennas 924, paragraph 0150); an antenna signal shield disposed between the up-facing antenna array and the front-facing antenna array (see Kelly paragraph 0146; In embodiments, the transmission line 828 is a coaxial cable, providing an electrically shielded radio frequency transmission line between the wireless antenna 824 and the wireless transceiver. When network device 800 is mounted in an electrical box placed in a wall, the wireless antenna 824 can be positioned at least partially in front of a plane defined by the room-facing surface of the wall. This configuration can provide the network device 800 with the capability of reducing or minimizing interference for wireless transmissions between the wireless antenna 824 to a wireless access point, gateway or other wireless device due to the wall, electrical box or associated building materials).
As to claim 11, the combination of Kakani, Smith and Kelly teaches wherein, to send the first mesh pairing request, the second plug-in network device is further configured to send the first mesh pairing request through a front-facing antenna of the second plug-in network device (see Kelly Fig.9, antennas 924, paragraph 0150); an antenna signal shield disposed between the up-facing antenna array and the front-facing antenna array (see Kelly paragraph 0146; In embodiments, the transmission line 828 is a coaxial cable, providing an electrically shielded radio frequency transmission line between the wireless antenna 824 and the wireless transceiver. When network device 800 is mounted in an electrical box placed in a wall, the wireless antenna 824 can be positioned at least partially in front of a plane defined by the room-facing surface of the wall. This configuration can provide the network device 800 with the capability of reducing or minimizing interference for wireless transmissions between the wireless antenna 824 to a wireless access point, gateway or other wireless device due to the wall, electrical box or associated building materials).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649